United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 09-3084
                                ___________

Barbara Mrzlak Brundo, Ed.D.,          *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Nebraska Catholic Conference,          *
Mr. James R. Cummingham, Executive * Appeal from the United States
Director; Archdiocese of Omaha,        * District Court for the
Most Rev. Elden F. Curtiss, 100 N.     * District of Nebraska.
62nd St., Omaha, NE 68132; Christ      *
the King Catholic School & Church,     * [UNPUBLISHED]
Rev. Steven Stillmunks, Registered     *
Agent, 654 South 86th Street, Omaha, *
Nebraska 68114; Diocese of Lincoln, *
Most Rev. Fabian W. Bruskewitz,        *
Chancery Office, 3400 Sheridan         *
Boulevard, P.O. Box 80328, Lincoln, *
Nebraska 68501; Diocese of Grand       *
Island, Most Rev. William J.           *
Dendinger, P.O. Box 1531, 2708 Old     *
Fair Road and/or 311 W. 17th Street,   *
Grand Island, NE 68802,                *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: March 10, 2010
                             Filed: March 19, 2010
                              ___________
Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Barbara Brundo appeals the district court’s1 dismissal and imposition of
sanctions under Fed. R. Civ. P. 11 in her employment-discrimination suit. Defendants
have filed a motion for damages and costs under Fed. R. App. P. 38.

       We find that the district court properly dismissed Brundo’s complaint. See
Goss v. City of Little Rock, 90 F.3d 306, 308 (8th Cir. 1996) (de novo review of
dismissal for failure to state a claim); see also Bales v. Wal-Mart Stores, Inc., 143 F.3d
1103, 1111 (8th Cir. 1998) (liability under Title VII borne by employers, not
individuals); Birkback v. Marvel Lighting Corp., 30 F.3d 507, 510 (4th Cir. 1994)
(individuals are not subject to suit under ADEA); Billingsley v. BFM Liquor Mgmt.
Inc., 613 N.W.2d 478, 484 (Neb. 2000) (NFEPA is modeled on ADEA). We also
hold that Brundo has not given this court any reason to find that the district court
abused its discretion in imposing sanctions under Rule 11, or that the amount the
district court awarded was unreasonable. See Fed. R. Civ. P. 11(b), (c); Clark v.
United Parcel Serv., Inc., 460 F.3d 1004, 1008-11 (8th Cir. 2006) (standard of review;
describing Rule 11 procedures).

       Accordingly, we affirm. See 8th Cir. R. 47B. Because we have determined that
Brundo’s appeal is wholly without merit, we grant defendants’ Rule 38 motion, and
award damages and costs in the requested amount of $4,783.50. See 28 U.S.C. § 1912
(when judgment is affirmed, court may, in its discretion, award just damages and costs
to prevailing party); Fed. R. App. P. 38 (if court finds appeal frivolous, it may award
just damages and single or double costs to appellees); see also Newhouse v.


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                           -2-
McCormick & Co., 130 F.3d 302, 305 (8th Cir. 1997) (per curiam order) (appeal is
frivolous when result is obvious or when appellant’s argument is wholly without
merit).
                      ______________________________




                                      -3-